Citation Nr: 0433314	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  02-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteochondritis dissecans of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to August 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision in which the RO 
granted service connection for bilateral osteochondritis 
dissecans of the knees, and assigned an initial 10 percent 
rating for each knee.


REMAND

The veteran is seeking higher initial ratings for his 
service-connected osteochondritis dessecans of the knees.  He 
essentially contends that his knee disabilities are more 
severe than is contemplated by the 10 percent initial ratings 
assigned.

The record reflects that the RO arranged for the veteran to 
undergo a VA examination in April 2003 to determine the 
severity of his service-connected knee disabilities.

However, the record also reflects that the veteran 
subsequently underwent surgery in August 2003 to remove a 
calcified mass in the right knee.

Documentation associated with the claims folder suggests that 
the RO attempted in March 2004 to arrange for the veteran to 
undergo another VA examination to determine the status of his 
service-connected knee disabilities since undergoing surgery. 

However, the Board can find no indication in the record that 
any such examination was conducted.  The record does contain 
a June 2004 "Addendum," which was completed by the same VA 
physician who conducted the veteran's April 2003 VA 
examination.  However, this Addendum appears to contain only 
a clarification of findings obtained during the April 2003 
exam, and it does not contain findings from any physical 
examination conducted since the veteran underwent surgery in 
August 2003.

The Board believes that a remand of this case is warranted so 
that the veteran can undergo another VA examination to 
determine the severity of his service-connected knee 
disabilities since undergoing surgery.

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2004) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the Board's opinion, 
neither the April 2003 VA examination report nor the addendum 
thereto provides all pertinent information required for 
rating purposes, to include an assessment of the degree of 
any additional limitation of motion on repeated use or during 
flare ups.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO inform the veteran to submit 
any pertinent evidence in his possession 
and to either provide any medical 
evidence, not already of record, 
pertaining to treatment or evaluation of 
either of his knees during the periods of 
his claims or provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf. 

2.  The RO should undertake appropriate 
development obtain a copy of any 
pertinent evidence identified but not 
provided by the veteran.

3.  In any event, the RO should obtain a 
copy of 
all records pertaining to the treatment 
of either of the veteran's knees at the 
VA Medical Center in Philadelphia since 
August 2003.

4.  When the above development has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
bilateral knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO should also undertake any 
other development it determines to be 
warranted.

6.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority, 
to include the General Counsel opinions 
concerning when components of a knee 
disability should be separately rated.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and the veteran 
and his representative should be afforded 
the requisite time in which to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




